 1   Cheryl L. O’Connor
     Nevada Bar No. 14745
 2   coconnor@jonesday.com
     JONES DAY
 3   3161 Michelson Drive, Suite 800
     Irvine, CA 92612-4408
 4   Telephone: (949) 851-3939
     Facsimile:   (949) 553-7539
 5
     Jennifer L. Braster
 6   Nevada Bar No. 9982
     Andrew J. Sharples
 7   Nevada Bar No. 12866
     NAYLOR & BRASTER
 8   1050 Indigo Drive, Suite 200
     Las Vegas, NV 89145
 9   Telephone: (702) 420-7000
     Facsimile: (702) 420-7001
10   jbraster@nblawnv.com
     asharples@nblawnv.com
11

12   Attorneys for Defendant
     EXPERIAN INFORMATION
13   SOLUTIONS, INC.
14
                                    UNITED STATES DISTRICT COURT
15
                                        DISTRICT OF NEVADA
16
     MARIO DIAZ, an individual;                          Case No. 2:19-cv-00020-JCM-VCF
17
                       Plaintiff,                        DEFENDANT EXPERIAN
18                                                       INFORMATION SOLUTIONS, INC. AND
            v.                                           PLAINTIFF MARIO DIAZ’S
19                                                       STIPULATION TO EXTEND TIME FOR
     CHASE; EXPERIAN INFORMATION                         DEFENDANT TO RESPOND TO
20   SOLUTIONS, INC.; EQUIFAX                            SECOND AMENDED COMPLAINT
     INFORMATION SERVICES, LLC; AND
21   TRANS UNION LLC
                                                         [FIRST REQUEST]
22                     Defendants.
                                                         Complaint filed: January 3, 2019
23
                                                         First Amended Complaint filed: March 13,
24                                                       2019
25                                                       Second Amended Complaint filed: July 23,
                                                         2019
26

27          Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel of
28   record, and Plaintiff Mario Diaz (“Plaintiff”), by and through his counsel of record, hereby submit
 1   this stipulation to extend the time for Defendant to file its response to Plaintiff’s Second Amended
 2   Complaint (ECF No. 47).
 3          On June 21, 2019, the Court granted Experian’s motion to dismiss Plaintiff’s First Amended
 4   Complaint, and granted Plaintiff leave to amend. (ECF No. 46). On July 23, 2019, Plaintiff filed
 5   a Second Amended Complaint. (ECF No. 47). Experian’s response is currently due August 6,
 6   2019. Experian needs additional time to evaluate Plaintiff’s amendments in order to determine how
 7   to respond. The parties agree that Experian shall have a 16-day extension, namely, until August
 8   22, 2019 to file its response.
 9          This is Experian’s first request for an extension of time to file its response to Plaintiff’s
10   Second Amended Complaint and is not intended to cause any delay or prejudice to any party, but
11   rather to allow Experian additional time to evaluate the allegations and prepare its response to
12   Plaintiff’s Second Amended Complaint.
13   IT IS SO STIPULATED.                                 Dated this 29th day of July 2019.
14     KNEPPER & CLARK LLC                                NAYLOR & BRASTER
15
       By: /s/ Miles N. Clark                             By: /s/ Jennifer L. Braster
16        Matthew I. Knepper, Nev. Bar No. 12796             Jennifer L. Braster, Nev. Bar No. 9982
          Miles N. Clark, Nev. Bar No. 13848                 Andrew J. Sharples, Nev. Bar No. 12866
17        5510 So. Fort Apache Rd, Suite 30                  1050 Indigo Drive, Suite 200
          Las Vegas, NV 89148                                Las Vegas, NV 89145
18
       Attorneys for Plaintiff Mario Diaz                 Attorneys for Defendant
19                                                        Experian Information Solutions, Inc.
20      ALVERSON TAYLOR & SANDERS
21
        By: /s/ Trevor Waite
22        Kurt Bonds, Nevada Bar No. 6228
          Trevor Waite, Nevada Bar No. 13779
23        6605 Grand Montecito Pkwy, Suite 200
          Las Vegas, NV 89149
24
        Attorneys for Trans Union LLC
25
            IT IS SO ORDERED.
26

27    DATED: this 29th day of July, 2019.
                                                            UNITED STATES MAGISTRATE JUDGE
28


                                                    -1-
